Citation Nr: 0029175	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant had active duty for training from April 1982 to 
August 1982.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in an 
April 1995 rating decision.  The appellant did not appeal.

2.  The evidence submitted in support of the petition does 
not bear directly and substantially on the matter of whether 
the appellant is a veteran for the period of active duty for 
training in 1982.


CONCLUSION OF LAW

The April 1995 rating decision denying service connection for 
schizophrenia is final.  New and material evidence sufficient 
to reopen the claim has not been received.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 20.200, 
20.201, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a nervous condition, schizophrenia was 
denied in a July 1990 rating decision.  The appellant did not 
perfect an appeal as to that decision.  In June 1994, the RO 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for schizophrenia.  
The appellant did not appeal that decision.  In April 1995, 
the RO found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
schizophrenia.  The appellant did not appeal that decision.  
The instant appeal stems from an August 1996 rating decision 
that denied a petition to reopen a claim for service 
connection for schizophrenia on the basis that new and 
material evidence had not been submitted.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The July 1990, June 1994 and April 1995 rating decisions are 
final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (1999).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107 (a).  If the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 (b) has 
been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the prior final 
April 1995 rating decision is summarized as follows:

Delta Community Mental Health Services records documented 
mental health treatment beginning in April 1980 when chronic, 
undifferentiated schizophrenia was diagnosed.

Service medical records documented a normal psychiatric 
evaluation in an enlistment examination in February 1982.  
Schizophrenia was not diagnosed in service.

Delta Community Mental Health Services records documented 
ongoing psychiatric treatment from 1985 through 1994 with a 
continued diagnosis of chronic, residual schizophrenia.

The evidence associated with the claims folder in relation to 
service connection for schizophrenia since the April 1995 
final rating decision consisted of multiple statements 
submitted by the appellant indicating his belief that service 
connection for schizophrenia was warranted.  He contended 
that before he went into the Army he did not have a criminal 
record, but that within a year after his discharge he was in 
trouble with the law.  He also submitted portions of an April 
2000 issue of the "Believer's Voice of Victory" 
publication.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  The appellant had 
active duty for training only, and had not established the 
requisite threshold status as a veteran for the period of 
service in 1982 at the time of the April 1995 rating 
decision.

The appellant's Verification of service DD Form 214 verified 
active duty for training between April 1982 and August 1982.  
Verification of other service is not contained in the file.  
38 C.F.R. § 3.203 (1999); Duro v. Derwinski, 2 Vet. App. 530, 
531-32 (1992).  

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991).

The appellant has not been service connected for any 
disability.  Therefore he does not achieve veteran status 
through a previous finding that he was disabled from a 
disease or injury incurred in or aggravated in line of duty 
and thus his active duty for training does not amount to 
active service.  38 C.F.R. §§ 3.6, 3.303, 3.304 (1999).

The presumption of soundness at entry applies only to 
veterans.  Since he has not established veteran status by 
establishing active service, he is not entitled to a 
presumption of sound condition at entry into service.  
38 C.F.R. § 3.304(b) (1999).

The appellant is not entitled to a presumption of aggravation 
for preexisting disease or injury under 38 C.F.R. § 3.306 
(a).  This presumption applies only to active service which 
the appellant has not established.

The presumption of service connection for chronic disease, in 
this case psychosis, diagnosed within one year after 
separation from service applies only to veterans.  Therefore 
the appellant is not entitled to presumptive service 
connection for schizophrenia.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

The evidence at the time of the prior final denial in 1990 
consisted of a medical diagnosis of schizophrenia prior to 
active duty for training and no competent evidence that the 
preexisting disease was aggravated during active duty for 
training.  In spite of the fact that schizophrenia was not 
noted at entry, he was not entitled to a presumption of 
soundness at entry because his service was not active 
service.  He was not entitled to the presumption of 
aggravation, or a presumption of service connection for 
psychoses diagnosed within one year after separation from 
service.  At the time of the April 1995 rating decision, 
service connection for schizophrenia was denied on the basis 
that the appellant was not a veteran for his sole period of 
federal service.  

The evidence submitted in support of his petition to reopen 
the claim does not cure this evidentiary defect as it does 
not establish status as a veteran for that period of service.  
The evidence submitted is irrelevant to this issue, therefore 
it is not new and material.  The Board has considered the 
appellant's contentions.  The appellant as a lay person 
cannot alone establish that he was disabled from disease or 
injury incurred or aggravated in line of duty while on active 
duty for training and thus establish active service and 
veteran status in light of the previous holdings to the 
contrary.  Although the appellant contends that service 
connection is warranted, lay assertions as to medical facts 
cannot suffice as new and material evidence to reopen a 
claim.  Hickson v. West, 11 Vet. App. 374(1998).  
Furthermore, the service records as to his type of federal 
service is controlling, and any lay assertions to the 
contrary would not be new and material.  38 C.F.R. § 3.203.  
New and material evidence is by definition relevant; it bears 
directly and substantially upon the specific matter under 
consideration.  38 C.F.R. § 3.156 (a) (1999).  The 
appellant's contentions are irrelevant as to the issue of his 
veteran status and therefore cannot be new and material.  The 
evidence submitted in support of the petition to reopen the 
finally denied claim does not address or rebut any of this 
evidence including the medical findings.  Therefore it is not 
new and material.

The Board notes that the appellant had requested a hearing 
before the Board but had failed to report to scheduled 
hearings.  In August 1997, the RO instructed him to have his 
caseworker contact them in order to reschedule a hearing.  
There is no record in the claims folder that the caseworker 
has ever contacted the RO.  The Board finds that the RO has 
fulfilled any duties owed the appellant to assist him in the 
development of his claim.  38 U.S.C.A. § 5103(a) (West 1991).  



ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

